DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/28/2017 and the claims filed on 2/18/2021.  Currently, claims 1-8 and 10-20 are pending.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Rabin (Reg. No. 59760) on 2/25/2021.

The application has been amended as follows: 

Please amend the claims (filed on 2/18/2021) with the following amendments.  Please cancel claims 3, 13, and 19 (filed on 2/18/2021).

Claims

1.	(Currently Amended) A method comprising performing, by a computing machine, operations comprising:	accessing, at the computing machine, a document including scientific or research-related text;	dividing the document into a plurality of tokens, each token comprising a part of the text that logically comprises a unit of information;	computing, for each token in the plurality of tokens, a score corresponding to whether the token corresponds to a commercial product, the score being computed based on a list of features of commercial products and weights assigned to features in the list;	determining that the score exceeds a threshold score; [[and]]	providing, in response to determining that the score exceeds the threshold score, an output representing that the token corresponds to the commercial product, wherein providing the output representing that the token corresponds to the commercial product comprises:		marking the token within a graphical user interface (GUI) displaying the document to indicate that the token represents the commercial product;		receiving, via the GUI, a selection of the marked token; and		providing, in response to a selection of the marked token via the GUI, a sidebar display, wherein the sidebar display comprises information related to the commercial product, a link to a page associated with the commercial product, and a list of one or more additional products similar to the commercial product, wherein the additional products are different from the commercial product, wherein the additional products are identified based on the commercial product;
	receiving, at the computing machine, an input comprising plural documents with identified commercial products within the documents; and	training the computing machine to compute the score corresponding to whether the token corresponds to the commercial product using the input.


2.	(Original)    The method of claim 1, wherein the score corresponding to whether the token corresponds to the commercial product comprises a probability that the token corresponds to the commercial product.

3.	(Cancelled)

4.	(Currently Amended)  The method of claim [[3]] 1, wherein the identified commercial products are identified by one or more of: a name, a catalog identification number, a manufacturer, and a location of the manufacturer.

5.	(Original)    The method of claim 1, wherein the list of features comprises textual features, syntactical features, and layout features.

6.	(Original)  The method of claim 1, wherein the list of features comprises: positions of capital letters within the token and whether the token includes capital letters, positions of punctuation marks within the token and whether the token includes punctuation marks, positions of digits within the token and whether the token includes digits, a length of the token, a word shape of the token, whether a string in the token belongs to a predetermined list of strings, and positions of italicized characters within the token.

7.	(Original)    The method of claim 6, wherein the predetermined list of strings comprises a list of product names or a list of location names.

8.	(Original)   The method of claim 1, wherein computing the score corresponding to whether the token corresponds to the commercial product comprises:	computing a score corresponding to whether the token corresponds to a name of a product, a catalog identification number of a product, a manufacturer of a product, or a location of the manufacturer.

9.	(Canceled)

10.	(Previously Presented) The method of claim 1, wherein the page associated with the commercial product identifies a plurality of documents that mention the commercial product, the plurality of documents being sortable by date, field of study, and geographic location.

11.	(Original)  The method of claim 10, further comprising:	determining a popularity of the commercial product based on a number of documents that mention the product in the plurality of documents.

12.	(Currently Amended) A non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising:	accessing, at the computing machine, a document including scientific or research-related text;	dividing the document into a plurality of tokens, each token comprising a part of the text that logically comprises a unit of information;	computing, for each token in the plurality of tokens, a score corresponding to whether the token corresponds to a commercial product, the score being computed based on a list of features of commercial products and weights assigned to features in the list;;
	receiving, at the computing machine, an input comprising plural documents with identified commercial products within the documents; and	training the computing machine to compute the score corresponding to whether the token corresponds to the commercial product using the input.

13.	(Cancelled)

14.	(Currently Amended)  The machine-readable medium of claim [[13]] 12, wherein the identified commercial products are identified by one or more of: a name, a catalog identification number, a manufacturer, and a location of the manufacturer.

15.	(Original)    The machine-readable medium of claim 12, wherein the list of features comprises textual features, syntactical features, and layout features.

16.	(Original)  The machine-readable medium of claim 12, wherein the list of features comprises: positions of capital letters within the token and whether the token includes capital letters, positions of punctuation marks within the token and whether the token includes punctuation marks, positions of digits within the token and whether the token includes digits, a length of the token, a word shape of the token, whether a string in the token belongs to a predetermined list of strings, and positions of italicized characters within the token.

17.	(Original)  The machine-readable medium of claim 12, wherein computing the score corresponding to whether the token corresponds to the commercial product comprises:	computing a score corresponding to whether the token corresponds to a name of a product, a catalog identification number of a product, a manufacturer of a product, or a location of the manufacturer.

;
		receiving, at the computing machine, an input comprising plural documents with identified commercial products within the documents; and		training the computing machine to compute the score corresponding to whether the token corresponds to the commercial product using the input.

19.	(Cancelled)

20.	(Currently Amended)  The system of claim [[19]] 18, wherein the identified commercial products are identified by one or more of: a name, a catalog identification number, a manufacturer, and a location of the manufacturer.
Reasons for Allowance

Claims 1, 2, 4-8, 10-12, 14-18, and 20, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

providing, in response to a selection of the marked token via the GUI, a sidebar display, wherein the sidebar display comprises information related to the commercial product, a link to a page associated with the commercial product, and a list of one or more additional products similar to the commercial product, wherein the additional products are different from the commercial product, wherein the additional products are identified based on the commercial product;
	receiving, at the computing machine, an input comprising plural documents with identified commercial products within the documents; and
	training the computing machine to compute the score corresponding to whether the token corresponds to the commercial product using the input.

The closest prior art of record Alqadah et al. (US 20150331936 A1) discloses a system to automatically enhance, tag, classify, categorize, cluster and index products 

Accordingly, the 35 USC § 103 rejection of claims 1, 2, 4-8, 10-12, 14-18, and 20 has been withdrawn.

Applicant’s arguments and amendments, filed on 11/20/2020, and in view of the Examiner’s amendment above, with respect to the 35 USC § 101 rejection of claims 1, 2, 4-8, 10-12, 14-18, and 20 has been fully considered and are persuasive because the claims are no longer drawn to mental processes. The 35 USC § 101 rejection of claims 1, 2, 4-8, 10-12, 14-18, and 20 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pappas (US- 2014/0095463-A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
          /KAMRAN AFSHAR/          Supervisory Patent Examiner, Art Unit 2125